Citation Nr: 1427661	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative changes of the lumbar spine (hereinafter "lumbar spine disability") beginning May 11, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1977 to August 1977 and from September 1977 to July 1998.  

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2012, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The Board finds there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2012 rating decision, the RO granted service connection for degenerative arthritis of the left shoulder.  As this represents a full grant of the benefit sought, this matter is no longer before the Board.  In the same decision, the RO also granted service connection for bilateral lumbar radiculopathy, assigning separate disability evaluations of 10 percent, effective October 6, 2011.  As the Veteran has not expressed disagreement with this decision, it is not before the Board.

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  There are no pertinent records in the VBMS file.

The issues of entitlement to service connection for a left knee disability as secondary to a service-connected disability and entitlement to an increased disability evaluation for degenerative changes of the right knee have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).


FINDING OF FACT

Since May 11, 2009, the Veteran's lumbar spine disability has not been productive of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

Beginning May 11, 2009, the criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5010-5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claimant has been notified of the need for medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The case was most recently adjudicated in an August 2012 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination during the appeal period.  The Veteran was afforded a pertinent VA examination in May 2009, and additional examination in February 2012, pursuant to the Board's January 2012 remand.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  He was provided the opportunity to present pertinent evidence and testimony at an October 2011 hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally, Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

Rating Schedule

The Veteran's service-connected lumbar spine disability is currently rated as 20 percent disabling under Diagnostic Code 5010-5237.  38 C.F.R. § 4.71a (2013).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  

Lumbar Spine Disability Evaluation

The Veteran contends his lumbar spine disability warrants a disability evaluation higher than 20 percent currently assigned.

The Veteran attended a VA lumbar spine examination in May 2009.  During the examination, he complained of aching back pain elicited by physical activity.  He reported no stiffness, numbness, loss of bladder control, loss of bowel control, or incapacitation.  Upon physical examination, there was tenderness but no evidence of radiating pain on movement, and no muscle spasm.  A straight leg test was negative bilaterally and there was no evidence of ankylosis.  After range of motion testing, the Veteran's flexion was limited to 45 degrees with pain.  There was no additional limitation due to fatigue, weakness, lack of endurance or incoordination.  There was also no evidence of lumbar intervertebral disc syndrome.  A neurological examination of the lower extremities revealed motor and sensory function within normal limits.  

Two October 2011 statements from the Veteran's co-workers noted the Veteran's back pain affected his ability to work by reducing his stamina and mobility.  They also both reported that he missed work due to his back pain.

At the October 2011 hearing, the Veteran complained of back pain that affected his ability to work, sleep and sit for long periods of time.  He reported missing work due to his back pain.  He also reported radiating pain and no spasms.

The Veteran attended another VA lumbar spine examination in February 2012.  During this examination, the Veteran complained of daily flare-ups after waking up.  A range of motion testing revealed flexion limited to 65 with pain, with no additional limitation upon repetitive testing.  The examiner indicated the Veteran experienced functional loss due to less movement than normal, excess fatigability, pain on movement, instability of station, disturbances of locomotion, and interference with sitting, standing and/or weight-bearing.  There was evidence of localized tenderness or pain to palpation.  There was no evidence of muscle guarding or spasm, muscle atrophy, or intervertebral disc syndrome.  The sensory examination and straight leg test revealed normal findings bilaterally.  There was moderate radiculopathy bilaterally involving the femoral and sciatic nerves.  Otherwise, there was no evidence of any other neurological abnormality related to the lumbar spine.  X-ray findings revealed evidence of arthritis.

There are additional VA treatment records demonstrating generalized statements of pain which have already been contemplated by the applicable Diagnostic Code via the range of motion testing.

The Board finds all the range of motion testing to be highly probative and equally probative because they were conducted by trained medical professionals.

As for the Veteran's contentions of functional limitations due to pain, while he is competent to report on his observable symptoms, an objective examination is more probative in determining the actual degree of the Veteran's impairment.  As previously noted, the range of motion testing contemplates any symptoms of pain.  Furthermore, the opinions and observations of the Veteran alone, as a layman, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his lumbar spine disability.

After reviewing the evidence of record, the Board finds that an evaluation in excess of 20 percent is not warranted beginning May 11, 2009 because range of motion testing does not demonstrate forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Rather, the evidence indicates a rating of 20 percent, and no higher, is warranted because flexion was never limited beyond 45 degrees; in fact, the Veteran's flexion improved to 65 degrees at the most recent testing.  A higher rating is not warranted as there is no evidence of unfavorable ankylosis.

Furthermore, the evidence of record does not suggest the Veteran experienced additional functional impairment due to pain upon repetitive range of motion testing.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As a preponderance of the evidence is against the assignment of an increased evaluation for the period beginning May 11, 2009, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.  

Final Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, however, the schedular rating criteria contemplate the extent and severity of the Veteran's service-connected lumbar spine disability, which is primarily productive of pain and functional limitations in performing daily activities and work activities.  The Veteran has also complained of radiculopathy which has been granted service connection in an August 2012 rating decision.  As previously noted, pain is contemplated by the rating criteria and as such, the Board finds the rating criteria adequately contemplate the severity of the Veteran's lumbar spine disability.  

The Board acknowledges the Veteran's contentions of missing work due to back pain but notes the rating criteria also contemplates considerable loss of working time from exacerbations proportionate to the severity of his disability.  See 38 C.F.R. § 4.1.  Furthermore, as discussed above, the Veteran has not demonstrated the schedular criteria are inadequate to describe the severity of his symptoms as the crux of his contention is the residual pain.  As such, the Board finds that the rating criteria are therefore adequate to evaluate the Veteran's lumbar spine disability, and referral for consideration of extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).

Finally, although the evidence suggests the Veteran's back pain affects his ability to work, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  In the October 2011 hearing, the Veteran noted his employer was able to make accommodations for him due to his functional limitation.  Accordingly, the Board concludes that a claim for total disability rating based on unemployability due to service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Beginning May 11, 2009 entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


